OFFlCE OF THE ArroRNEV   GEtiF.n*L.   STATE OF TrxAs

      JOHN      CORNYN




                                                   November    10,200O



The Honorable Bill Hill                                       Opinion No. X-0306
Dallas County District Attorney
Administration Building                                       Re:     Whether the phrase “judicial officer who
411 Elm Street                                                collected the fees’usedin section 51.921(d) ofthe
Dallas, Texas 75202                                           Government Code refers to the court clerk who
                                                              collects time-payment fees (RQ-0254-K)


Dear Mr. Hill:

          Section 51.921(a) of the Government Code authorizes a trial court clerk to collect a time-
payment fee t?om a convicted criminal defendant who opts to delay payment ofany tine, court costs,
or restitution.   See TEX. GOV’T CODE ANN. § 51.921(a) (Vernon Supp. 2000). Subsection (d)
allocates ten percent of the money collected under subsection (a) to the county or municipal treasury
to improve “the efficiency of the administration of justice in the county or municipality.”          Id.
5 51.921(d). “The county or municipality shall prioritize the needs of the judicial officer who
collected the fees when making expenditures under this subsection.” Id. You ask whether the term
“judicial officer” in subsection (d) refers to the court clerk or to the judge or justice of the court.’
Because subsection (d) refers to the “judicial officer who collected the fees,” id., we conclude that
it refers to the court clerk who receives time-payment fees under subsection (a).

         In a nutshell, section 51.921 of the Government          Code imposes a charge upon a
convicted defendant who seeks to delay paying a fine, court costs, orrestitution. See Tex. Att’y Gen.
Op. No. DM-464 (1997) at 2; Tex. Att’y Gen. LO-98-076, at 1. Time-payment fee proceeds “are
shared among various organs of government,” including the county or municipal treasury. Tex.
Att’y Gen. Op. No. DM-464 (1997) at 5. Your question concerns the use of that portion that is
allocated to the county’s or municipality’s general fund to improve judicial efficiency. See Request
Letter, note 1, at 1.




           ‘See Letter from Honorable Bill Hill, Dallas County District Attorney, to Honorable John Comyn,   Texas
Attorney    General (June 26, 2000) (on tile with Opinion Committee) [hereinafter Request Letter].
The Honorable Bill Hill - Page 2                   (X-0306)




        Section 5 1.921 provides:

                     (a) In addition to other fees authorized or required by law, the
                clerk of each district court, statutory county court, justice court, and
                municipal court shall collect a fee of $25 l?om a person who:

                        (1) has been convicted of a felony or misdemeanor;      and

                         (2) pays any part of a fine, court costs, or restitution on or
                after the 31st day after the date on which a judgment is entered
                assessing the fine, court costs, or restitution.

                     (b) Court fees under this section shall be~collected in the same
                manner as other fees, tines, or costs in the case. The officer
                collecting the fees shall keep separate records ofthe money collected
                under this section and shall deposit the money in the county or
                municipal treasury, as appropriate.




                     (d) The custodian of the county or municipal treasury, as
                appropriate, shall deposit 10 percent of the fees collected under this
                section in the general fund of the county or municipality for the
                purpose of improving the efficiency of the administration ofjustice
                in the county or municipality.     The county or municipality shall
                prioritize the needs ofthejudicial officer who collected the fees when
                making expenditures under this subsection.

TEX. GOV’TCODE ANN. $51.921         (Vernon Supp. 2000).

          The judicial officer referred to in subsection (d) can be only the clerk of court who collects
the fee under subsection (a). On its face, section 51.921(d) restricts the scope of the “judicial
officer” whose needs must be prioritized to that officer “who collected the fees.” The modifying
phrase “who collected the fees” refers back to subsection (a), which requires the clerk of a district
court, statutory county court, county court, justice court, and municipal court to collect a time-
payment fee in certain circumstances. While judges and justices assess time-payment fees, they do
not “collect,” or gather, them. See id. 5 3 11 .Ol 1(a) (Vernon 1998) (requiring construer to read
statutory words consistently with rules of common usage); III OXFORDENGLJSH~&zTIONARY476-77
(2d ed. 1989). Because section 51.921 is clear on its face, we do not examine the section’s
legislative history. See Tex. Att’y Gen. Op. No. X-0253 (2000) at 4 (citing Sorokolitv. Rhodes, 889
S.W.2d 239,241 (Tex. 1994)).
The Honorable   Bill Hill - Page 3                 (X-0306)




         It is not unprecedented for the term “judicial officer” to be used to refer to a clerk of court.
In a narrow sense, the term may allude only to one who adjudicates “causes between parties or” who
“renders decision[s] in a judicial capacity,” such as a judge or justice. BLACK’S LAW DICTIONARY
761 (5th ed. 1979); see also id. at 85 1 (7th ed. 1999). But in a broader sense, the term may designate
any officer of the court. See id. at 851 (7th ed. 1999); id. at 761 (5th ed. 1979); BRYAN A. GARNER,
A DICTIONARYOF MODERNLEGALUSAGE 32 1 (1987) (discussing use of “judicial”). A court clerk
is an officer of the court. See TEX. CONST. art. V, 4 20 (including county clerk in judicial
department); BLACK’S LAW DICTIONARY246 (7th ed. 1999) (defining “clerk”); Stokes v. Aberdeen
Ins. Co., 917 S.W.2d267,268      (Tex. 1996) (percuriam); ExparteHughes,       759 S.W.2d 118, 119 n.1
(Tex. 1988) (quoting Moore v. Muse, 47 Tex. 210,215 (1877)).
The Honorable Bill Hill - Page 4                 (~~-0306)




                                       SUMMARY

                        The “judicial officer who collected the fees” to whom section
               51.921(d) of the Government Code refers is the court clerk who
               collects time-payment fees under section 5 1.921(a). See TEX. Gov’r
               CODE ANN. 5 5 1.92 1 (Vernon Supp. 2000).




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVfN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General - Opinion Committee